DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: field of view (125).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Blue-Ray™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 to be dependent on Claim 1 appears to be a typo, it is understood by examiner Claim 12 was intended to be dependent on Claim 11 as it is otherwise a substantial duplicate of Claim 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claims recites “an ultrasound transducer,” in the first clause of the claim when an ultrasound transducer was already established in parent Claim 11. It appears this was an unintentional oversight as the claim later restates “the ultrasound transducer.”  Appropriate correction to consistently recite “the ultrasound transducer” to make it clear that it is the same introduced in parent Claim 11 is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: determination device in Claims 1, 11 and 20 and any depending therefrom, evaluation device in Claims 1 and 11 and any depending therefrom, feedback device in Claims 1 and 11 and any depending therefrom, and audio device in Claims 9, 14, and 19 and any depending therefrom.
Since the claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations:
(1) the determination device is not found to be disclosed with any corresponding structure. The determination device is described exclusively in terms of the functions it performs (i.e. receive the ultrasound signals from the signal processor and analyze the signals to determine the quantity of sensors on the interventional device, receive the signal stream representing the ultrasound echoes received from the ultrasound transducer, and plot the signals captured on the signal trace as a function 
(2) the evaluation device is not found to be disclosed with any corresponding structure. The determination device is described exclusively in terms of the functions it performs (i.e. review the quantity of sensors determined, review the associated reliability/confidence level of the determined orientation stored in the data structure and generate a control signal) as disclosed on Page 13 in the specification and Figure 1 (136).
(3) the feedback device is not found to be disclosed with any corresponding structure. The determination device is described exclusively in terms of the functions it performs (i.e. provide feedback concerning the reliability level for the determined orientation) as disclosed on Page 3 in the specification.
(4) the audio device is not found to be disclosed with any corresponding structure. The determination device is described exclusively in terms of the functions it performs (i.e. to emit audible messages to indicate the reliability of the determined orientation) as disclosed on Page 15 in the specification and Figure 1 (144).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 11, the specification does not provide written description as to how the claimed feedback device is incorporated into the system as claimed. The specification provides not specific elements to connect the feedback device to the system or any of its components.
Each of the determination device, evaluation device, and feedback device in claim 1 and those depending therefrom and the audio device in claims 9, 14, and 19 invoke 35 U.S.C. 112(f) according to the analysis set forth above. However, the disclosure does not set forth corresponding structure. Applicant therefore lacks written description of the structures intended to be used to accomplish the claimed functions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11 and those depending therefrom, the claims are rendered indefinite because it is unclear as to how or if the feedback device is incorporated into the system. While the disclosure briefly mentions the feedback device, it does not provide detail as to how it relates to or is incorporated into the claimed system. As the claims read, it is interpreted that the feedback device is merely intended to be used with the system and the system does not comprise the feedback device.
Regarding Claim 4, 6, 10, 12, and 15 and those depending therefrom, the claims are rendered indefinite because it is unclear as to how or if the graphic processing device is incorporated into the system. While the specification discloses the graphic processing device to be included in the memory of the system, as the claim reads, it is interpreted that the graphic processing device is merely intended to be used with the system and that the system does not further comprise of the graphic processing device.
Each of the determination device, evaluation device, and feedback device in claim 1 and those depending therefrom and the audio device in claims 9, 14, and 19 invoke 35 U.S.C. 112(f) according to the analysis set forth above. However, the disclosure does not set forth corresponding sufficiently 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. Claims 1, 11 and 16 recite abstract ideas “[…] receiving signals from the ultrasonic tracking device and determining a quantity of the plurality of sensors in field of view […],” “[…] comparing the determined quantity of the plurality of sensors […],” and “[…] providing feedback […].” These elements of the claims, under their broadest reasonable interpretation, cover performance in the mind as one could “receive signals” simply by inspecting data, determining and comparing encompass a mental process as quantities are quantified and compared mental or with a pen and paper, and providing feedback also encompasses a mental process as the feedback can be communicated verbally or in writing with a pen and paper. Alternatively, “receiv[ing] signals” represents extra-solution activity in the form of data gathering.
The abstract ideas are thus capable of being performed in the mind with the aid of basic physical aids. Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Circ. 2016) established that mental processes encompass acts which, absent anything beyond generic computer component(s) in the claim(s), may be “performed by a human, mentally or with pen and paper.” Each of the “determination device,” the “evaluation device,” and the “feedback device” of Claims 1 and 11 are best understood to correspond to generic computer components and the workstation including one or more processors in 
No other elements are recited in the independent claims. The plotting function of Claims 2, 12, and 17, while implying the use of a processor, represents insignificant pre-solution activity and merely specifies the nature of the data exploited in performing the abstract ideas. Additionally, generating a graphic on a display and providing an audio message merely communicate the result of the mental processes (Claims 4-6, 9, 13-15, and 18-20) and does not integrate into a practical application or represent significantly more than the abstract ideas identified. See MPEP §2106.05(g). Specifying that the sensor arrangement of the tracked device is in a predetermined pattern in Claim 7 is inherent to any system inclusive of multiple sensors and is recited at a high level of generality, and this feature therefore does not integrate into a practical application or represent significantly more. Other claims merely specify the nature of the signals acquired and therefore only further limit pre-solution activity (Claims 3, 17). Claims 8, 10, 15, and 20 set forth additional abstract ideas consistent with those identified in the independent claims but do not integrate into a practical application as recited. For each of these reasons, considering the claim elements individually and as an ordered combination, the claims are directed to the abstract ideas identified without sufficient integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (US 20150305823) in view of Geistert et al. (US 6287303).
Regarding Claim 1, Claus discloses a navigation system (10) suitable for tracking movement of a interventional tool or object, as in [0017] that communicates with an imaging system (16), which Claus discloses can be an ultrasound imaging system, as in [0025], interpreted as an ultrasonic tracking device; moreover, because the imaging system (16) is an ultrasound imaging system, the tracking device includes a transducer. The system (16) also includes a position and orientation sensor assembly (36) for tracking the position and orientation of an interventional tool (12), as in [0020], interpreted as a tracking device tracking an orientation of an interventional device. The interventional tool (12) incorporates the sensor assembly (36) which includes multiple sensors, as in [0023], interpreted as the interventional device having a plurality of sensors. Claus also discloses an electromagnetic (EM) tracking system (18) that includes receiver data acquisition circuitry for receiving signals from the position and orientation sensor assembly (36), as in [0022], interpreted as a determination device configured to receive signals from the ultrasonic tracking device, as the position and orientation sensor assembly (36) is part of the imaging system (16). Additionally, Claus discloses a display (42) which shows real-time image data generated from the imaging system (16) and is capable of illustrating two-dimensional, three-dimensional and/or four-dimensional image data, which defines a field of view of the ultrasonic tracking device, as in [0031]. Moreover, although not specifically disclosed as a device, the system of Claus comprises an evaluation device as the system compares the measured and expected field strengths (160) of the sensor assembly (36) within the tool (12), as in [0054] and shown in Figure 6, where the expected field strengths are interpreted as a data structure. Following comparing the measured and expected field strengths, the system of Claus correlates the measured and expected field strengths with the position and orientation of the tool/probe (12) providing a degree of confidence in the positional accuracy, as in [0053] and [0068], interpreted as correlating data with a level of reliability for a 
Regarding Claim 7, Claus discloses the interventional tool (12) incorporates the sensor assembly (36) which includes multiple sensors, as in [0023], interpreted as the interventional device having a plurality of sensors, for whichever arrangement the sensors on the sensor assembly (36) are in is necessarily “a predetermined pattern,” as interpreted from the claim as the claim adds no significant matter regarding the predetermined pattern of sensors. 
Regarding Claims 9 and 14, Claus discloses the output device makes the output data audible for listening by the user, as in [0031]. Additionally, Claus discloses an audible indication of feedback is provided (170) to the user when the field strength corresponding to the measurements (98) is systematically lower than the expected field strength (156), as in [0054], interpreted as generating a 
Regarding Claim 11, Claus discloses a workstation computer (38), as in [0024], which includes one or more processors and memory circuitry, as in [0028], and an input device (40), as in [0031], interpreted as a workstation and one or more processors, memory, and an interface. Furthermore, Claus discloses a navigation system (10) suitable for tracking movement of a interventional tool or object, as in [0017] that communicates with an imaging system (16), which Claus discloses can be an ultrasound imaging system, as in [0025], interpreted as an ultrasonic tracking device; moreover, because the imaging system (16) is an ultrasound imaging system, the tracking device includes a transducer. The system (16) also includes a position and orientation sensor assembly (36) for tracking the position and orientation of an interventional tool (12), as in [0020], interpreted as a tracking device tracking an orientation of an interventional device. The interventional tool (12) incorporates the sensor assembly (36) which includes multiple sensors, as in [0023], interpreted as the interventional device having a plurality of sensors. Claus also discloses an electromagnetic (EM) tracking system (18) that includes receiver data acquisition circuitry for receiving signals from the position and orientation sensor assembly (36), as in [0022], interpreted as a determination device configured to receive signals from the ultrasonic tracking device, as the position and orientation sensor assembly (36) is part of the imaging system (16). Additionally, Claus discloses a display (42) which shows real-time image data generated from the imaging system (16) and is capable of illustrating two-dimensional, three-dimensional and/or four-dimensional image data, which defines a field of view of the ultrasonic tracking device, as in [0031]. Moreover, although not specifically disclosed as a device, the system of Claus comprises an evaluation device as the system compares the measured and expected field strengths (160) of the sensor assembly (36) within the tool (12), as in [0054] and shown in Figure 6, where the expected field strengths are interpreted as a data structure. Following comparing the measured and expected field strengths, the 
Regarding Claim 16, Claus discloses a method for operating a navigation system (10) suitable for tracking movement of a interventional tool or object, as in [0007] and [0017] that communicates with an imaging system (16), which Claus discloses can be an ultrasound imaging system, as in [0025], interpreted as an ultrasonic tracking device; moreover, because the imaging system (16) is an ultrasound imaging system, the tracking device includes a transducer. The system (16) also includes a position and orientation sensor assembly (36) for tracking the position and orientation of an 
Regarding Claim 19, Claus discloses the output data is audible for listening by the user, as in [0031]. Additionally, Claus discloses an audible indication of feedback is provided (170) to the user when the field strength corresponding to the measurements (98) is systematically lower than the expected field strength (156), as in [0054], interpreted as the feedback comprising generating a predetermined audible message indicative of the reliability level from the control signal generated by the evaluation device

Claims 2, 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claus and Geistert as applied to Claims 1, 11, and 16 above, and further in view of Cummins et al. (US 20160302772).
Regarding Claims 2 and 12, the modified apparatus of Claus discloses an electromagnetic (EM) tracking system (18) that includes receiver data acquisition circuitry for receiving signals from the position and orientation sensor assembly (36), as in [0022], interpreted as a determination device configured to receive signals from the ultrasonic tracking device, but is not specific to the determination device plotting the signals from the ultrasonic tracking device as a function of a beam or line number for any given frame. However, Cummins discloses a technique of controlling a transducer, and discloses a system (320) that performs the technique, as in [0012], which includes the system plotting the signals 
Regarding Claim 3, Claus discloses a processor that is independent of the memory and includes a digital signal processor, interpreted as a signal processor of the ultrasonic tracking device, which receives input or information, as in [0028], such as signals from the imaging system (16). The signals from the imaging system (16) are interpreted as a signal stream because Claus discloses the imaging system (16) is operable to generate real-time images acquired while a procedure is performed, as in [0025], thus there is a constant flow of signals from the imaging system (16) to the processor.
Regarding Claim 17, the modified apparatus of Claus discloses a processor that is independent of the memory and includes a digital signal processor, interpreted as a signal processor of the ultrasonic tracking device, which receives input or information, as in [0028], such as signals from the imaging system (16). The signals from the imaging system (16) are interpreted as a signal stream because Claus discloses the imaging system (16) is operable to generate real-time images acquired while a procedure is performed, as in [0025], thus there is a constant flow of signals from the imaging system (16) to the processor. However, the modified apparatus of Claus is not specific to plotting the signals as a function of a beam or line number for any given frame. However, Cummins discloses a technique of controlling a transducer, and discloses a system (320) that performs the technique, as in [0012], which includes the system plotting the signals received at a needle transducer from an ultrasound imaging probe, as in [0124], interpreted as plotting signals from the ultrasonic tracking device. The plots (400, 402, 404) demonstrate the signal as a function of scan line for a specific time period, such as two successive scan .

Claims 4-6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Claus and Geistert as applied to Claims 1, 11, and 16 above, and further in view of Misener (US 20140188133).
Regarding Claims 4 and 13, the modified apparatus of Claus, although not specifically disclosed, comprises an evaluation device as the system compares the measured and expected field strengths (160) of the sensor assembly (36) within the tool (12), as in [0054] and shown in Figure 6. Following comparing the measured and expected field strengths, the system of Claus correlates the measured and expected field strengths with the position and orientation of the tool/probe (12) providing a degree of confidence in the positional accuracy, as in [0053] and [0068]. Additionally, Claus discloses the navigation system (10) provides feedback to a user related to the positional accuracy and/or error amplitudes of the tool (12), interpreted as incorporating a feedback device, based on a given position and orientation of a sensor assembly (36) within the navigable volume, a color coded or quantified metric may be displayed for a user to convey a degree of confidence in the positional accuracy of the tool (12), interpreted as the control signal generated by the evaluation device, as in [0068]. However, the modified apparatus of Claus is not specific to a the signal being sent to a graphic processing device and the graphic processing device being configured to generate a predetermined graphic on a display indicative of the reliability level for the determined orientation. However, Misener discloses an integrated catheter placement system that comprises a system console, a tip location sensor and an ultrasound probe. The system (10) includes a display (30) which displays an icon (114), as in [0105], interpreted as a predetermined graphic on a display, that depicts the distal portion of the stylet (100) 
Regarding Claim 5, the modified apparatus of Claus discloses all features of the invention as substantially claimed but is not specific to a predetermined graphic comprising a geometric object having a specific color that indicates the reliability level. However, Misener discloses the icon (114) can indicate the uncertainty level, the opposite of confidence, which is interpreted as the reliability level, regarding the position and orientation of the tip, and can fade in color according to the level of uncertainty, as in [0250], interpreted as having a specific color that indicates the reliability level. Furthermore, the icon (114) is depicted as including a circle and a long ellipse, interpreted as a geometric object, to show the target and the stylet. It would have been obvious to further combine the colored icon of Misener because when the color corresponds to the reliability level, as this provides the user with a clear indication that the position and orientation is the most reliable, or if it needs to be adjusted.
Regarding Claim 6, Claus discloses all features of the invention as substantially claimed but is not specific to the graphic processing device is configured to generate the geometric object on a display adjacent to a real-time ultrasound image of the interventional device acquired by the ultrasonic tracking 
Regarding Claim 18, Misener discloses an integrated catheter placement system and method that comprises operating a system console, a tip location sensor and an ultrasound probe. The system (10) displays an icon (114), as in [0105], interpreted as a predetermined graphic on a display, that depicts the distal portion of the stylet (100) and its position and orientation, as in [0233]. Misener further discloses the icon (114) can be used to indicate a confidence level, interpreted as the reliability level, determined by the system (10) with regard to position and orientation of the stylet distal tip, as in [0244], which is interpreted as generating a graphic on a display indicative of the reliability level for the determined orientation. Although not specifically disclosed, the system (10) of Misener incorporates a graphic processing device in order to provide various configurations of the icon (114) to demonstrate the confidence level of the varying position and orientation of the stylet distal tip, interpreted as .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Claus and Geistert as applied to Claim 1 above, and further in view of Meers et al. (US 20090222776).
Regarding Claim 8, Claus discloses an interventional tool (12), interpreted as the interventional device, that incorporates position and orientation sensor assembly (36), as in [0020], that provides the determined orientation of the interventional device, as in [0019]. Additionally, Claus discloses a display (42) which shows real-time image data generated from the imaging system (16) and is capable of illustrating two-dimensional, three-dimensional and/or four-dimensional image data, which defines a field of view of the ultrasonic tracking device, as in [0031]. Furthermore, Geistert discloses the number of sensors is determined by the sensor recognition system, as in Column 4 Lines 60-65, interpreted as determining there are four or more, three, or two sensors in the field of view. However, the modified apparatus of Claus does not disclose determining a level of reliability for the determined orientation of the interventional device based on the amount of sensors in the field of view. Yet, Meers discloses a device for designing a sensor arrangement for an automated system, which incorporates a configuration unit that is adapted for determining, based on the confidence levels, a number of sensors necessary to guarantee the target confidence level, as in [0069], interpreted as equating a specific number of sensors to a “target confidence level,” which would be understood to those skilled to encompass high, acceptable, or low, of reliability. It would have been obvious to further include the configuration unit of Meers because this will ensure the user can properly position the interventional device; if the level of confidence drops from acceptable to low after repositioning the device, or three sensors and in the field of view and then two are after repositioning, the user knows that based on the reliability level the tool .

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claus and Geistert as applied to Claims 1, 11, and 16 above, and further in view of Pelissier et al. (US 20100298704)
Regarding Claim 10, Claus discloses a display (42) which shows real-time image data generated from the imaging system (16) and is capable of illustrating two-dimensional, three-dimensional and/or four-dimensional image data, which defines a field of view of the ultrasonic tracking device, as in [0031]. Claus also discloses the system (16) includes a position and orientation sensor assembly (36) for tracking the position and orientation of an interventional tool (12), as in [0020], interpreted as a tracking device tracking an orientation of an interventional device. Additionally, Geistert discloses a medical device for use with catheters with a plurality of sensors, where the number of sensors is determined by the sensor recognition system, as in Column 4 Lines 60-65, interpreted as determining a quantity of a plurality of sensors, and it would have been obvious to incorporate this feature for the same reasons set forth with respect to Claim 1. However, the modified apparatus of Claus does not disclose determining a direction to re-position the ultrasound transducer to provide a more reliable determination of the determined orientation and generating a second control signal to a graphic processing device to generate a graphic on a display indicating the direction to re-position the ultrasound transducer. Yet, Pelissier discloses an ultrasound system that incorporates an instruction generator (110) to generate visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer, as in [0243], interpreted as determining a direction to re-position the ultrasound transducer to provide a 
Regarding Claim 15, Claus discloses a display (42) which shows real-time image data generated from the imaging system (16) and is capable of illustrating two-dimensional, three-dimensional and/or four-dimensional image data, which defines a field of view of the ultrasonic tracking device, as in [0031]. Claus also discloses the system (16) includes a position and orientation sensor assembly (36) for tracking the position and orientation of an interventional tool (12), as in [0020], interpreted as a tracking device tracking an orientation of an interventional device. Additionally, Geistert discloses a medical device for use with catheters with a plurality of sensors, where the number of sensors is determined by the sensor recognition system, as in Column 4 Lines 60-65, interpreted as determining a quantity of a plurality of sensors, and it would have been obvious to incorporate this feature for the same reasons set forth with respect to Claim 1. However, the modified apparatus of Claus does not disclose determining a direction to move the ultrasound transducer to provide a more reliable determination of the determined orientation and generating a second control signal to a graphic processing device to generate a graphic on a display indicating the direction to move the ultrasound transducer. Yet, Pelissier discloses an ultrasound system that incorporates an instruction generator (110) to generate visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer, as in [0243], interpreted as determining a direction to move the ultrasound transducer to provide a more reliable determination of the determined orientation. Furthermore, although not specifically disclosed, the system of Pelissier generates a second control signal to a graphic processing device to 
Regarding Claim 20, the modified apparatus and method of Claus discloses a display (42) which shows real-time image data generated from the imaging system (16) and is capable of illustrating two-dimensional, three-dimensional and/or four-dimensional image data, which defines a field of view of the ultrasonic tracking device, as in [0031]. Furthermore, the interventional tool (12) of Claus incorporates the sensor assembly (36) which includes multiple sensors, as in [0023], interpreted as the interventional device having a plurality of sensors. However, the modified method of Claus does not disclose determining a direction to re-position the ultrasound transducer to provide a more reliable determination of the determined orientation based on the determined quality of the plurality of sensors in the field of view and an orientation of the device and generating a graphic on a display indicating the direction to re-position the ultrasound transducer. Yet, Pelissier discloses a method for an ultrasound system that generates visual instructions that assist the user to obtain a desired alignment between the needle and the image plane of the transducer, as in [0243], interpreted as determining a direction to re-position the ultrasound transducer to provide a more reliable determination of the determined orientation. Furthermore, although not specifically disclosed, the system of Pelissier generates a second control signal to a graphic processing device to generate a graphic (118) on a display (114), as seen in Figure 14, which assists the user in re-positioning the transducer for proper alignment, as in [0243]. It would have been obvious to further include the visual instructions of Pelissier because it is a clear and concise indicator for the user so that the procedure is most efficient and accurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793